COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Overton
Argued at Alexandria, Virginia


DONALD LOVELLE PELHAM

v.        Record No. 0355-95-4         MEMORANDUM OPINION*
                                    BY JUDGE JOSEPH E. BAKER
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                    William L. Winston, Judge

          (Matthew T. Foley, on brief), for appellant.
          Appellant submitting on brief.

          Brian Wainger, Assistant Attorney General (James S.
     Gilmore, III, Attorney General; Richard B. Smith,
     Assistant Attorney General, on brief), for appellee.



     Donald Lovelle Pelham (appellant) appeals from judgments of

the Circuit Court of Arlington County (trial court) that approved

a jury verdict convicting him for malicious wounding (Code

§ 18.2-51); use of a firearm in the commission of that felony

(Code § 18.2-53.1); maliciously shooting or throwing a missile at

or against a motor vehicle while occupied by a person or persons

(Code § 18.2-154); and possessing or transporting a firearm after

having been convicted of a felony (Code § 18.2-308.2).    The sole

issue presented by this appeal is whether the trial court

wrongfully refused to permit appellant to question Laurice
Barksdale (victim) concerning marijuana found in the vehicle in



____________________

     *Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
which victim was riding when he was shot.    Finding no error, we

affirm the judgments of the trial court.

     Stated most favorably to the Commonwealth, Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975), the

record discloses that on May 27, 1994, at approximately 2:30 a.m.

(victim) and his friend, Leland Mansgram, were traveling by

automobile to their home state of Georgia.    Mansgram was driving

and victim was in the front passenger seat.   The pair traveled

through the District of Columbia, heading toward the 14th Street

Bridge to Route 395.   While still in the District, a Ford Escort

came to victim's attention as it pulled up close to the passenger

side of the Nissan Pathfinder in which victim was riding.     The

Ford followed close behind.   Shortly after crossing the 14th

Street Bridge and entering Route 395, victim saw the Ford

approaching the passenger side of the Pathfinder with someone in

the back seat of the Ford holding a gun.    Victim was struck by

two bullets, allegedly fired by appellant from the Ford.    Victim,

who had a Georgia concealed weapons permit, grabbed his nine

millimeter automatic hand gun from his bag and fired fifteen

rounds blindly at his attacker.   Appellant received two gunshot

wounds and was driven to a nearby hospital by the driver of the

car he was in and was arrested by the Arlington County Police at

the hospital.
     At trial, victim positively identified appellant as the man

who fired into his vehicle.   He also testified that at the


                               - 2 -
preliminary hearing he had picked appellant out from among other

young men of the same color in the courtroom.

     Appellant established during cross-examination of victim

that he was smoking a cigar when fired upon.    Victim then was

asked whether the cigar was "laced with any type of drugs," and

he responded, "No.    It's Black and Wild cigars.    They are just

pipe tobacco cigars."    Victim then reiterated that the only type

of tobacco in the cigar was "pipe tobacco."
     Appellant's counsel then approached the bench and requested

that he be allowed to question victim about whether any of the

marijuana found in a bag, in the car in which victim was riding,

was in the cigar.    Victim had responded that there was only pipe

tobacco in the cigar and no marijuana.    When asked by the court,

"How are you going to tie in the marijuana to those cigars?"

appellant's counsel responded, "You can put the marijuana tobacco

in the cigar."    Appellant offered no evidence, or proffer, that

his question would alter the stated fact.

     Whether cross-examination should be limited is a matter

within the sound discretion of the trial court and is subject to

review only for abuse of discretion.     Naulty v. Commonwealth, 2
Va. App. 522, 529, 346 S.E.2d 549, 553 (1986).      We find no abuse

of discretion by the trial court under these facts in refusing to

permit the question appellant contends is error.     On this record,

the question appeared to be merely a prohibited "fishing

expedition."     See Robinson v. Commonwealth, 207 Va. 66, 147




                                 - 3 -
S.E.2d 730 (1966).

     For the reasons stated, the judgments of the trial court are

affirmed.

                                             Affirmed.




                              - 4 -